Citation Nr: 1022072	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  03-15 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for chronic obstructive 
pulmonary disease (COPD), to include as caused by asbestos 
exposure.

2.  Entitlement to an increased rating for residuals of a 
fractured mandible, evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for bilateral hearing 
loss, evaluated as noncompensably disabling.

4.  Entitlement to a total rating based on individual 
employability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from February 1960 to 
March 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 and July 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama. 

The Veteran testified before a decision review officer at a 
hearing in December 2006 and before the undersigned at a 
hearing in June 2008.  Transcripts of the hearings are of 
record.

The case was remanded by the Board in November 2008 for 
additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  As 
noted in the Introduction, the case was previously remanded 
in November 2008.  On remand, the agency of original 
jurisdiction (AOJ) was instructed to comply with notice 
requirements for the Veteran's claims, obtain outstanding VA 
treatment records subsequent to 2007, and to afford the 
Veteran VA examinations to assess whether the Veteran was 
rendered unemployable solely due to his service-connected 
disabilities.

A review of the Veteran's claims file since the Board's 
remand indicates that the remand instructions have not been 
substantially complied with.  In January 2009,the Veteran 
submitted a statement to the AOJ indicating that he had had 
treatment since 2007 at the Mobile, Alabama VA outpatient 
clinic.  However, there is no indication in the claims file 
that the AOJ made any attempt to obtain the Veteran's VA 
treatment records, even though the November 2008 remand 
specifically instructed that the Veteran's VA treatment 
records since 2007 be obtained.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on a 
claimant, as a matter of law, the right to compliance with 
the remand order, and that the Secretary of Veterans Affairs 
has a concomitant duty to ensure compliance with the terms of 
the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
The Court also held that the Board errs in failing to ensure 
compliance with remand orders of the Board or the Court.  Id. 
Given those pronouncements, and the fact that significant 
development sought by the Board on the issues on appeal has 
not been completed, another remand is now required.  38 
C.F.R. § 19.9 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from 
the Mobile, Alabama VA outpatient clinic 
since 2007 for inclusion in the claims 
file.

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L.M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


